
	
		I
		112th CONGRESS
		1st Session
		H. R. 3588
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2011
			Mr. Welch (for
			 himself and Mr. Chaffetz) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To require the proposal for debarment from contracting
		  with the Federal Government of persons violating the Foreign Corrupt Practices
		  Act of 1977.
	
	
		1.Short titleThis Act may be cited as the
			 Overseas Contractor Reform
			 Act.
		2.Requirement to
			 propose for debarment persons violating the Foreign Corrupt Practices
			 Act
			(a)Requirement To
			 propose for debarmentSubject to subsections (b) and (c), any
			 person found to be in violation of the Foreign Corrupt Practices Act of 1977
			 shall be proposed for debarment from any contract or grant awarded by the
			 Federal Government within 30 days after the judgment finding such person to be
			 in violation becomes final.
			(b)WaiverThe
			 head of a Federal agency may waive this Act for a Federal contract or grant.
			 Any such waiver shall be reported to Congress by the head of the agency
			 concerned within 30 days from the date of the waiver, along with an
			 accompanying justification.
			(c)Exemption for
			 self-Reported violationsUpon a determination by the head of a
			 Federal agency that a person has reported a violation of the Foreign Corrupt
			 Practices Act of 1977 voluntarily to the Federal Government, the head of the
			 agency may exempt the person from the applicability of this Act.
			(d)Final
			 judgmentFor purposes of this Act, a judgment becomes final when
			 all appeals of the judgment have been finally determined, or all time for
			 filing such appeals has expired.
			(e)DefinitionsIn
			 this Act:
				(1)ContractThe
			 term contract means a binding agreement entered into by a Federal
			 agency for the purpose of obtaining property or services.
				(2)Foreign Corrupt
			 Practices Act of 1977The
			 term Foreign Corrupt Practices Act of 1977 means—
					(A)section 30A of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78dd–1); and
					(B)sections 104 and
			 104A of the Foreign Corrupt Practices Act (15 U.S.C. 78dd–2 and 78dd–3).
					3.Governmental
			 policyIt is the policy of the
			 United States Government that no Government contracts or grants should be
			 awarded to individuals or companies who violate the Foreign Corrupt Practices
			 Act of 1977 after the date of the enactment of this Act.
		
